DETAILED ACTION

The Applicant’s amendment filed on April 7, 2021 was received.  Claim 20 was amended.  Claims 1-5 remain withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued February 19, 2021.

Claim Rejections - 35 USC § 102
The claim rejection under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. on claims 6-10 and 12 are withdrawn because applicants response filed April 7, 2021 with regards to claim 6 was persuasive.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as being unpatentable over Takashi et al. and Ido et al. on claim 11 is withdrawn because applicants response filed April 7, 2021 with regards to claim 6 was persuasive.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Takashi et al. on claim 13 is withdrawn because applicants response filed April 7, 2021 with regards to claim 6 was persuasive.
Please consider the following.
Claims 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2008-277673) in view of Tertitski (US 2016/0125589).
In regards to claim 6, Takashi teaches a CVD apparatus (1) comprising:

a susceptor (3, substrate support) is disposed within the reaction vessel (fig. 1; para. 38);
a viewing window portion (10, sensor view pipe) and a radiation thermometer (12, optical sensor) (fig. 1-5; para. 38-40, 43).
	Takashi does not explicitly teach the chamber comprising at least one quartz element, where a sensor view pipe extending between the quartz element and an optical sensor.
	However, Tertitski teaches a process chamber (100) comprising reflector (122) which is above an upper dome (128).  Tertitski teaches the upper dome is formed of quartz, where the geometry of the upper dome provides uniform flow uniformity in the process chamber.  Tertitski teaches a light pipe of a camera (200) extends through the reflector and to an opening (186) of the upper dome (fig. 1; para. 31, 37, 40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the upper dome of Tertitski onto the reaction vessel of Takashi, where the upper dome would be below the cooling jacket, the upper dome would have openings for the viewing window portions similar to the opening provided for the camera, because Tertitski teaches it will provide uniform gas flow across the substrate (para. 38).
Takashi and Tertitski as discussed above, provides for the viewing window portion (sensor view pipe) extending between the upper dome (quartz element) and a radiation thermometer (optical sensor), 
In regards to claim 7, Takashi and Tertitski as discussed above, where Takashi teaches the reaction vessel comprises multiple opening for viewing window portions (10) (fig. 1, 3).
In regards to claim 8, Takashi and Tertitski as discussed above, where Takashi teaches the viewing window portion comprises an introduction section (15) which provides a first end coupled to an opening provided by viewing window portion and a second end of the introduction section coupled to a flange (16) (fig. 2, 4, 5-6, 7; para. 46-47).
In regards to claim 9, Takashi and Tertitski as discussed above, where Takashi teaches the flange comprises a top surface that is at an angle (perpendicular) with respect to an upper surface of the receptor (3) (fig. 1, 3).
In regards to claim 10, Takashi and Tertitski as discussed above, where Takashi teaches the window plate (11, view port window) which is disposed on the flange, the window plate has spectral ranges which transmits wavelengths for the radiation thermometer (fig. 1-5; para. 47-49).
In regards to claim 12, Takashi and Tertitski as discussed above, where Takashi teaches the introduction portion comprising an upper section and lower section, the upper section has a first inner diameter and the lower section has a second inner diameter larger than the first inner diameter (fig. 5; para. 66-68).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi and Tertitski as applied to claims 6-10 and 12 above, and further in view of Ido (US 2017/0082537).
In regards to claim 11, Takashi and Tertitski has been discussed above, but does not explicitly teach a purge gas tube coupled to the sensor view pipe, wherein the purge gas tube is in fluid communication with an inert gas source.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the probe tube supplied purge gas of Ido onto the viewing window portion (sensor view pipe) of Takashi and Tertitski because Ido teaches it will shield the optical part of optical analytical unit (para. 44).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi and Tertitski as applied to claims 6-10 and 12 above.
In regards to claim 13, Takashi and Tertitski has been discussed above, but does not explicitly teach the upper section and the lower section are two individual components welded together.
However, it would have been in the obvious to one of ordinary skill in art to provide a weld the upper section and the lower section together to provide an air tight construction because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP2144.04-V-B).

Response to Arguments
Applicant’s arguments, see page 6 in response filed April 7, 2021, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Takashi and Tertitski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717